 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11 DARRYL BANTON;                                        Case No. 1:19-CV-00928-DAD-JLT

12                         Plaintiff,                    ORDER GRANTING IN PART
                                                         STIPULATION TO CONTINUE
13         vs.                                           SCHEDULING CONFERENCE
                                                         (Doc. 29)
14 WELLS FARGO BANK, N.A.; and DOES 1-10
   inclusive.
15
                 Defendants.
16

17         This case was filed originally in the Kern County Superior Court on May 30, 2019 (Doc. 1 at

18 11-79) Without filing a responsive pleading, the defendant removed the action to this Court on July

19 5, 2019 (Doc. 1-10). Soon thereafter, the defense filed a motion to dismiss, but the Court granted

20 leave to amend the complaint in certain respects. (Doc. 19) The plaintiff filed the amended

21 complaint (Doc. 22) on December 18, 2019, but the defense has sought and received two stipulations

22 to allow it additional time to respond to the complaint (Docs. 23-24, 26-27). The deadline for the

23 responsive pleading is February 17, 2020 (Doc. 27).

24         Now before the Court is a stipulation to continue the scheduling conference more than 60

25 days because the parties are having settlement discussions. (Doc. 29) There is no showing how 60

26 additional days will influence these discussions or how this time will be spent. Because this case is
27 10 months old, the parties have had a significant amount of time to decide whether the case can

28 settle without discovery and the desire to discuss this issue, while admirable, does not establish good
 1 cause for the requested extension of time. Given this Court’s judicial emergency and its ever-

 2 growing backlog, it cannot allow cases to languish. Thus, the stipulation is DENIED in PART.

 3 Because the joint scheduling conference statement is due tomorrow, and it is likely the parties have

 4 not drafted it, the Court will CONTINUE the scheduling conference to March 20, 2020 at 9:00

 5 a.m. The joint scheduling report SHALL be filed no later than March 13, 2020.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     February 12, 2020                         /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
